DETAILED ACTION 
The present application, filed on 6/28/2016, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 5/6/2022. 

	Receipt and approval of the terminal disclaimer is acknowledged. 


Status of Claims
Claims 1, 3-11, 21-29 are now pending and have been examined. Claims 2, 12-20 have been cancelled.


Allowable Subject Matter
Claims 1, 3-11, 21-29 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for presenting media collections with automated advertising. 

First, a first plurality of content elements are received via corresponding content messages and a first content collection is generated. 

Second, a first request for the first content collection is received and the first content collection is transmitted.

Third, display time data associated with the first plurality of content elements and the first advertising element are received. 

Finally, a presentation order for the second content collection comprising the second plurality of content elements including one or more advertising elements is determined, the presentation order being based on a combination of display time data, content display time to advertising display time ratio that is compared to a threshold and a maximum number of sequential advertising elements.  

The invention provides a unique advantage in the area of presenting media collections with automated advertising, for it sues a unique mechanism to determine a presentation order of the content combined with advertising elements, the presentation order being based on a combination of display time data, content display time to advertising display time ratio that is compared to a threshold and a maximum number of sequential advertising elements.  

The references utilized during the prosecution, which have been made part of the record, are: Yu et al (US 2016/0291914), Hegeman et al (US 2014/0019261), Beavers et al (US 2011/0184809), Chakraborty et al (US 2016/0027061). 

Yu discloses: A social networking system selects and presents content items to a user via a feed. Additionally, the social networking system predicts heights associated with various content items, such as content items selected for presentation via the feed. Characteristics of a content item (e.g., a type of content included in the content item, a language of the content item, and a number of comments associated with the content item) as well as characteristics of a client device associated with the user are used to predict a height associated with the content item. When selecting content items for presentation to the user, the social networking system accounts for the predicted heights of various content items to increase the likelihood of the user interacting with content items presented via the feed. 

Yu however, does not disclose: determining a presentation order for a second content collection comprising a the second plurality of content elements; and one or more second advertising elements. Furthermore, Yu does not disclose: the presentation order being based on a combination of the display time data, a content display time to advertising display time ratio compared to a threshold target, and a predefined maximum number of sequential advertising elements. 

Hegeman discloses: A social networking system (SNS) provides sponsored stories and organic stories about actions taken by other SNS users to a viewing user. Organic stories are selected based on the likelihood the viewing user is interested in their content. While advertisers compensate the SNS for presentation of sponsored stories, the sponsored stories also include information about actions by other SNS users. To increase the likelihood the viewing user interacts with sponsored stories, a common communication channel is used to present both the sponsored stories and the organic stories. To simplify selection of organic stories and sponsored stories, the SNS determines a common unit of measurement for both and makes selections based on the common unit of measurement7. 

Hegeman however, does not disclose: determining a presentation order for a second content collection comprising a the second plurality of content elements; and one or more second advertising elements. Furthermore, Hegeman does not disclose: the presentation order being based on a combination of the display time data, a content display time to advertising display time ratio compared to a threshold target, and a predefined maximum number of sequential advertising elements.  

Beavers discloses: Methods and systems for distributing advertisements are disclosed. The system includes an advertisement data store for storing a set of advertisements. The system includes a content data store for storing a set of contents. The system includes an advertisement management server to select an advertisement and user content for bundling into a standardized publishing web feed. In embodiments, the advertisement management server transmits the web feed to a mobile device via a wireless network for display. The advertisement management server subsequently executes a user-selected action in conjunction with the user action data. 

Beavers however, does not disclose: determining a presentation order for a second content collection comprising a the second plurality of content elements; and one or more second advertising elements. Furthermore, Beavers does not disclose: the presentation order being based on a combination of the display time data, a content display time to advertising display time ratio compared to a threshold target, and a predefined maximum number of sequential advertising elements.

Chakraborty discloses: A social networking system presents content items, such as news feed stories and advertisements, to a user of the social networking system via a news feed. The social networking system determines to again present a content item via the news feed or to present a previously presented content item in a different position of the news feed. The social networking system identifies additional content items to present to the user as well as content items previously presented to the user. The social networking system scores the additional content items and the previously presented content items, accounting for a cost of removing the previously presented content item from its original position for presentation in the alternative position. Based on the score the social networking system ranks the content items selects, based on the rank, content items to present to the user. 

Chakraborty however, does not disclose: determining a presentation order for a second content collection comprising a the second plurality of content elements; and one or more second advertising elements. Furthermore, Chakraborty does not disclose: the presentation order being based on a combination of the display time data, a content display time to advertising display time ratio compared to a threshold target, and a predefined maximum number of sequential advertising elements.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, does not fall within any grouping of abstract ideas. Independent claim 1 is directed to an improvement of the mechanism for the presenting media collections with automated advertising only. Independent claim 1 is not directed to providing advertisements, therefore, the claim would pass the eligibility test art Step 2A Prong One. No further analysis (i.e. Step 2A Prong Two and Step 2B) is required in this situation.


Independent Claims 21 and 29 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claims 21 and 29 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622